          Case 3:19-cv-07545 Document 11 Filed 11/17/19 Page 1 of 5



 1   Keith A. Custis (#218818)
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
 3   1875 Century Park East, Suite 700
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice pending)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice pending)
 7     tdl@kellerlenkner.com
     Marquel Reddish (pro hac vice pending)
 8     mpr@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Warren Postman (pro hac vice pending)
12     wdp@kellerlenkner.com
     KELLER LENKNER LLC
13   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
14
     (202) 749-8334
15
     Attorneys for Petitioners
16
                                   UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
18
                                               )
19   TERRELL ABERNATHY, et al.,                )   Case No. 3:19-cv-07545
20                                             )
                                               )   DECLARATION OF ASHLEY KELLER
21                  Petitioners,               )   IN SUPPORT OF PETITIONERS’
                                               )   MOTION FOR A TEMPORARY
22          vs.                                )   RESTRAINING ORDER
                                               )
23
     DOORDASH, INC.,                           )
24                                             )
                                               )
25                  Respondent.                )
                                               )
26                                             )
27

28

                                   DECLARATION OF ASHLEY KELLER
                                        CASE NO. 3:19-cv-07545
           Case 3:19-cv-07545 Document 11 Filed 11/17/19 Page 2 of 5



 1                              DECLARATION OF ASHLEY KELLER
 2          I, Ashley Keller, declare based on personal knowledge as follows:
 3          1.      I am a Partner at Keller Lenkner LLC, counsel for Petitioners in this matter.
 4          2.      I have personal knowledge of the facts stated herein, and if called upon as a witness,
 5   I could and would testify competently thereto.
 6          3.      This declaration is submitted in support of Petitioners’ Motion For A Temporary
 7   Restraining Order.
 8          4.      Each Petitioner has signed a declaration stating that he or she has worked as a
 9   DoorDash courier and does not recall opting out of the arbitration provision contained in his or her
10   contract with DoorDash. Attached as Exhibit A is a true and correct copy of one Petitioner’s
11   declaration.
12          5.      On August 26, 2019, Keller Lenkner filed a demand for individual arbitration on
13   behalf of each Petitioner against DoorDash. In accordance with the arbitration agreement each
14   Petitioner had signed, Petitioners’ demands sought arbitration administered by the American
15   Arbitration Association (“AAA”). Attached as Exhibit B is a true and correct copy of that
16   agreement. Attached as Exhibit C is a true and correct copy of the version of DoorDash’s
17   arbitration agreement that was operative in 2016.
18          6.      On September 23, 2019, AAA sent an email to DoorDash’s counsel (i) confirming
19   that each Petitioner’s demand met AAA’s filing requirements, and (ii) setting October 14, 2019, as
20   the deadline for DoorDash to pay the filing fees necessary to empanel arbitrators and commence
21   Petitioners’ arbitrations. Attached as Exhibit D is a true and correct copy of that email.
22          7.      On October 7, 2019, DoorDash requested a 30-day extension of AAA’s payment
23   deadline. Attached as Exhibit E is a true and correct copy of that email.
24          8.      That same day, Keller Lenkner sent an email to AAA requesting that an extension,
25   if any, “be combined with a final deadline, after which AAA will dismiss any demands for which
26   DoorDash has not paid filing fees so that those claimants may pursue judicial remedies.” Attached
27   as Exhibit F is a true and correct copy of that email.
28          9.      AAA granted DoorDash an extension to October 28, 2019.

                                  DECLARATION OF ASHLEY KELLER
                                       CASE NO. 3:19-cv-07545
           Case 3:19-cv-07545 Document 11 Filed 11/17/19 Page 3 of 5



 1          10.     On the evening of October 28, 2019, DoorDash sent an email to AAA stating that it
 2   would not pay the filing fees that AAA had determined were necessary to proceed with Petitioners’
 3   arbitrations. Attached as Exhibit G is a true and correct copy of that email.
 4          11.     On November 8, 2019, AAA sent an email to the parties’ counsel (i) confirming that
 5   DoorDash had failed to pay the fees required to proceed with Petitioners’ arbitrations, and
 6   (ii) stating that AAA had “administratively closed [Petitioners’] files” due to DoorDash’s lack of
 7   payment. Attached as Exhibit H is a true and correct copy of AAA’s November 8, 2019 email.
 8          12.     Before filing Petitioners’ demands, on July 2, 2019, Keller Lenkner had filed
 9   demands for individual arbitration on behalf of 250 DoorDash couriers against DoorDash, invoking
10   the same agreement requiring AAA arbitration.
11          13.     In response to those demands, on August 14, 2019, DoorDash’s outside counsel sent
12   an email to AAA (i) objecting that the Dashers’ arbitration demands would “impos[e] unnecessary
13   and excessive upfront costs,” and (ii) requesting that AAA apply a “separate fee schedule for group
14   filings,” under which DoorDash would proceed with the Dashers’ arbitrations over time, rather than
15   simultaneously as required by AAA’s rules. Attached as Exhibit I is a true and correct copy of that
16   August 14, 2019 email.
17          14.     On August 16, 2019, AAA sent an email to the parties rejecting DoorDash’s request
18   for a payment plan, and confirming that DoorDash owed filing fees for each Dasher’s arbitration
19   in accordance with AAA’s rules. Attached as Exhibit J is a true and correct copy of AAA’s August
20   16, 2019 email.
21          15.     On November 13, 2019, Keller Lenkner became aware that DoorDash may be
22   issuing a revised arbitration agreement to couriers who it knew were represented by Keller Lenkner
23   and were pursuing arbitration against it.
24          16.     That same day Keller Lenkner sent an email to DoorDash’s outside counsel
25   reminding them of their obligations under California Rule of Professional Conduct 4.2(a). Attached
26   as Exhibit K is a true and correct copy of that email.
27          17.     On November 14, 2019, DoorDash’s outside counsel confirmed, via email, that
28   DoorDash had issued the revised arbitration agreement beginning on November 9, 2019. Attached
                                                2
                                 DECLARATION OF ASHLEY KELLER
                                      CASE NO. 3:19-cv-07545
           Case 3:19-cv-07545 Document 11 Filed 11/17/19 Page 4 of 5



 1   as Exhibit L is a true and correct copy of that email.
 2           18.     Before November 14, 2019, DoorDash had not notified Keller Lenkner that it was
 3   sending Keller Lenkner’s clients a revised agreement, despite DoorDash’s outside counsel having
 4   exchanged several emails and participated in a phone discussion with Keller Lenkner over the
 5   previous week.
 6           19.     Based on Keller Lenkner’s representation of thousands of DoorDash couriers, I
 7   know that a significant number of couriers work for DoorDash only sporadically. Accordingly, out
 8   of the 2,236 Petitioners in this action, it is virtually certain that a meaningful number of Petitioners
 9   have not made a delivery for DoorDash since November 11, 2019, but will attempt to do so in the
10   weeks to come.
11           20.      Attached as Exhibit M is a true and correct copy of DoorDash’s revised arbitration
12   agreement.
13           21.     Attached as Exhibit N is the “Employment-Related Mass-Claims Protocol”
14   referenced in that agreement.
15           22.     Attached as Exhibit O is the list of arbitrators on the International Institute for
16   Conflict Prevention & Resolution’s (“CPR’s”) “employment panel.”                Keller Lenkner’s staff
17   generated the exhibit by (i) logging into CPR’s website at https://www.cpradr.org/neutrals/find-a-
18   neutral, (ii) selecting the filters shown in the exhibit, (iii) copying the data generated by the website
19   into the exhibit, and (iv) numbering the arbitrators in the exhibit for clarity.
20
21   I affirm that the foregoing is true under penalty of perjury under the laws of the United States.
22

23   Signed on November 17, 2019 in Chicago, Illinois
24                                                            /s/ Ashley Keller
25                                                            Ashley Keller

26
27

28
                                                 3
                                  DECLARATION OF ASHLEY KELLER
                                       CASE NO. 3:19-cv-07545
           Case 3:19-cv-07545 Document 11 Filed 11/17/19 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
 2          I certify that I shall cause the foregoing document to be served on DoorDash Inc. at its
 3   registered agent for service of process, Registered Agent Solutions, Inc. 1220 S. Street, Suite 150,
 4   Sacramento, CA 95811, on or around November 18, 2019.
 5          I further certify that I will provide an electronic copy of the foregoing document to
 6   DoorDash’s outside counsel (Joshua S. Lipshutz and Michael Holecek of Gibson, Dunn & Crutcher
 7   LLP) immediately upon filing the document with the Court via CM/ECF.
 8

 9          Dated: November 17, 2019                      /s/ Keith A. Custis
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

28

                                 DECLARATION OF ASHLEY KELLER
                                      CASE NO. 3:19-cv-07545
